Exhibit 10.21


Contract for the Design of Construction Project


Construction unit: Henan Shuncheng Group
Design unit: Taiyuan Jiatai Coal-chemical Technology Development & Design Co.
Ltd.
Date: October 21st, 2009

 
 

--------------------------------------------------------------------------------

 

Contract for the Design of Construction Project
 
Name of the project: 1.3 million tons/year coking project of Henan Shuncheng
Group.
Location of the project: Tongye Town, Anyang City, Henan
Contract No.: 20091028A
Contract Issuer: Henan Shuncheng Group.
Designer: Taiyuan Jiatai Coal-chemical Technology Development & Design Co. Ltd.


In accordance with the stipulation of this contract, the Contract Issuer
entrusts the Designer to undertake the engineering design of the 1.3 million
tons/year coking project of Henan Shuncheng Group. After friendly consultation,
the Parties hereby sign this contract as follows.


Article 1 Basis for the conclusion of this contract


1.1 The Contract Law of the People’s Republic of China; The Construction Law of
the People’s Republic of China; Regulations on the Administration of the Market
for Survey and Design of Engineering Construction.
1.2 National and local rules and regulations on the administration of the market
for survey and design of engineering construction


Article 2 Basis for design of the engineering construction


2.1 Basic information provided by the Contract Issuer.
2.2 The main technological standards adopted by the Designer are as follows:
The currently in force Rules of Content and Depth for Construction Drawing of
Construction Project, Code for Fire Protection Design of Buildings, which are
promulgated by Ministry of Construction, Feasibility Research Report,
Environmental Impact Assessment Report, Safety Assessment Report and the related
approval documents of this project.


Article 3 Priority of the contractual documents


The several documents forming the Contract are to be taken as mutually
explanatory of one another, but in case of ambiguities or discrepancies, the
priority of the documents forming the Contract shall be as follows:
3.1 The contract document;
3.2 Requirements of the Contract Issuer and letter of authority;


Article 4 Name, Size, Stages and Content of Design


Name and size: 1.3 million tons/year coking project of Henan Shuncheng Group.
[JT5550 (or 550mm) F-type stamping-charging coke oven, 2*65 holes]
Features of coke oven: twin，under jet, waste gas recirculation, recuperation and
stamping-charging coke oven.

 
 

--------------------------------------------------------------------------------

 

Size of coking chamber: 15980*500 (or 550mm, according to the
Technical Agreement) * 5505
Oven taper: 20mm
Design stage: construction drawing design
Design principle: Making full advantage of the local geographic advantages,
optimizing the layout of favorable external conditions and selecting the
advanced practical technology and equipment, this project is designed in
accordance with the state regulations on the admittance condition of coking
industry and cleaner production in coking industry (HJ/T-126-2003), and fits the
requirements of production safety, environmental protection and energy-saving
and emission-reduction, in order to the investment benefit into full play and
saves construction investment.


Design scope:
1.
Coking section: coal preparation and blending (after the crushing house),
coking, coke quenching, coke screening and storage (1# coke belt).

2.
cold-blast section：Supporting condensation blast.

3.
Plumbing, fire-fighting, traffic and greening of the installation region.

4.
The automatic control for the power distribution, heating supply system and
coking processing system of the installation region.

5.
Feasibility Research Report stamped with the seal of Design Institute.

The specific design content and requirements shall be determined on the
technology agreement meeting.


Service content:
In addition to finish the construction drawings required by the design content,
the Designer shall undertake onsite technical services, and participate in the
commission of heating-up and technical instruction. The above services shall be
ended one month after the first oven of coke is eligibly produced.


Article 5 Materials and Documents Delivered by the Contract Issuer to the
Designer and Related Time


1.
Geological report of the installation region, atmosphere and hydrology data.

2.
The existing general layout draft of the plant.

The above materials shall be delivered to the Designer within 3 days from the
effective date of this Contract.

 
 

--------------------------------------------------------------------------------

 

Article 6 Delivery of Design Documents by the Designer to the Contract Issuer
and Copies, Time for the Delivery
 
The Designer shall deliver to the Contract Issuer all set of drawings of the
construction design with eight copies in total. The completion time for such
delivery shall be within 4 months from the date when the Designer receives the
documents specified in article 5 hereof (the Designer shall deliver the drawings
in batches according to the construction progress and undertake not to affect
the construction progress of Party A).


Article 7 Charges


The Parties agree that charges for the design hereunder shall be RMB 1,150,000
Yuan (ONE MILLION AND ONE HUANDRED AND FIFTY THOUSAND YUAN ONLY).


Article 8 Terms of payment


8.1 Upon the effectiveness of this contract, the Contract Issuer shall pay RMB
300,000 yuan as the down payment. (The down payment shall be counted as the
charges for design upon settlement of the contract).
8.2 When the Designer submits general layout drawing, construction layout
drawing of coking process and cold-blast process, constructional drawing of
major non-standard equipments, order list of major prototype equipments, the
Contract Issuer shall pay RMB 340,000 yuan within 3 days from the date of such
submit.
8.3 When the Designer submits the construction drawing, process drawing and
equipment drawing of the processes of all workshops, the Contract Issuer shall
pay RMB 300,000 yuan within 3 days from the date of such submit.
8.4 When the Designer submits all sets of design documents, the Contract Issuer
shall pay RMB 150,000 yuan within 3 days from the date of such submit.
8.5 The residual RMB 60,000 yuan, as the quality assurance amount, shall be paid
one month after the first oven of coke is eligibly produced. And the Design
Institute shall deliver the total invoice.


Article 9 Responsibilities of the Parties


9.1 Responsibilities of the Contract Issuer
9.1.1 The Contract Issuer shall submit to the Designer basic materials and
documents within specified period as provided in Article 5 of this contract and
shall be responsible for the completeness, accuracy and time limit of the
materials and documents. The Contract Issuer shall not require the Designer to
conduct design in violation of relevant national standards.
In case there is a delay of less than 15 days exceeding the specified time limit
for the delivery of the above materials and documents by the Contract Issuer,
the time limit for the Designer to deliver design documents shall be extended
accordingly in accordance with Article 6 hereof; in case there is a delay of
more than 15 days exceeding the specified time limit for the delivery of the
above materials and documents by the Contract Issuer, the Designer shall have
the right to re-determine the time for delivery of the design documents.

 
 

--------------------------------------------------------------------------------

 

9.1.2 In case of the Designer’s rework on the design resulting from changes of
the engineering, size and conditions of the design by the Contract Issuer
(excluding the changes advised by the Designer) or mistakes of the materials
submitted or major revision on the submitted materials (excluding the revisions
advised by the Designer), the Parties shall conclude supplementary agreement
separately (or conclude additional agreement) and redefine relevant terms and
conditions, and the Contract Issuer shall pay charges for rework to the Designer
according to the workload. The amount shall be discussed.
9.1.3 During the performance of the Contract, if the Contract Issuer requires to
terminate or cancel the contract before the Designer starts the design work, the
Designer will not return the down payment already paid by the Contract Issuer;
if the Designer has started the design work, the Contract Issuer shall pay for
the actual workload already done by the Designer. When the actual workload of
the design is less than half of the work according to the process, the Contract
Issuer shall pay half of the payment for the design work according to the
process. When the actual workload of the design is more than half of the work
according to the process, the Contract Issuer shall pay all the payment for the
design work according to the process.
9.1.4 The Contract Issuer shall pay down payment as provided by the Contract and
receipt of down payment will be the symbol for the commencement of the design
work by the Designer. The Designer shall have the right to put off the
commencement date of the design work if it has not received the down payment and
the time for delivery shall be extended accordingly.
9.1.5 The Contract Issuer shall pay charges for design to the Designer at the
amount and date provided in this contract. Where the delay of payment has
exceeded 20 days, the Designer shall have the right to suspend the performance
of the work at the next stage and give written notice to the Contract Issuer. In
case the higher authority of the Contract Issuer or competent department of
design approval would not approve the design documents or the engineering
construction of this Contract is suspended or stopped other than the Designer’s
reason, the Contract Issuer shall pay the payable charges for design. In case
the competent department of design approval would not approve such design
because the department believes that the design proposal or design drawing is
unqualified or defective after the examination, the Contract Issuer may not pay
the charges for design and the charges for onsite service until the design
proposal or design drawing revised by the Designer is approved by the competent
department of design approval.
9.1.6 If the Contract Issuer requires the Designer to deliver the design
documents prior to the time specified hereof, it shall get the prior consent of
the Designer without serious deviation from the reasonable design circle.
9.1.7 The Contract Issuer shall offer conveniences in aspects of working,
accommodation and living to the onsite personnel. If the Contract Issuer is
discontented with the onsite personnel or it is difficult to co-operate with
each other, the Contract Issuer shall have the right to demand the Designer to
change the onsite personnel.

 
 

--------------------------------------------------------------------------------

 

9.1.8 The Contract Issuer shall be responsible for the national standard
drawing, ministerial standard drawing and local standard drawings.
9.1.9 The Contract Issuer shall provide office working conditions to the onsite
personnel.


9.2 Designer’s responsibilities
9.2.1 The Designer shall carry out design work in accordance with technological
rules and standards provided in this Contract or by the state, and deliver
design documents as the content, time and copies specified in Article 6 of this
Contract, and shall be responsible for the quality of the design documents.
9.2.2 The Designer shall be responsible for the revision or supplement to the
mistakes or omission of the design documents. If any engineering quality
accidents happen because of the Designer’s fault, the Designer shall be
responsible for taking remedial measures as well as reduce the design charges on
the affected part of the design work and compensate the Contract Issuer
according to the degree of loss.
9.2.3 If the delivery of design documents is delayed for the Designer’s reason,
each day overdue will result in the reduction of 1‰ of the payable design
charges for the engineering. Where the delay of such delivery has exceeded 30
days, it is deemed that the Designer unilaterally terminates this contract, and
the Designer shall bear the responsibilities according to the stipulations of
this Contract.
9.2.4 After the contract enter into force, if this contract is terminated on the
reason that the Designer fails to perform the contract or unilaterally demands
the termination of the contract, the Designer shall return the down payment paid
by the Contract Issuer or all the charges which the Contract Issuer paid or
incurred. Other losses caused by the termination or cancellation from the
Designer shall be compensated by the Designer.
9.2.5 In case the construction is started within one year from the Designer’s
delivery of the design documents within the specified time limit, then the
Designer shall be responsible for the technological disclosure to the Contract
Issuer and construction unit, handling with relevant matters on design and
provide advisory services at the site during the construction period according
to the stipulations of this Contract. In case the engineering construction is
started after one year, the Designer shall still be responsible for the above
work and may collect reasonable service fee for consultancy from the Contract
Issuer according to the needed workload. The amount of the service fee shall be
discussed and determined by the parties. The Designer shall not withdraw the
technical personnel in one month after the completion of this project and safety
production according to the expectation of this design.


Article 10 Confidentiality


Both Parties shall protect each other’s intellectual property rights. Without
prior consent, neither party shall revise, copy or transfer to a third party or
use for the project other than the project of this Contract any materials and
documents of the other party. Under such circumstances, the disclosing party
shall be responsible for all the any consequence it resulted and shall bear the
relevant compensation.

 
 

--------------------------------------------------------------------------------

 

Article 11 Dispute Settlement


If any disputes arise in connection with this Contract for the Design of
Construction Project, it shall be settled by friendly consultation of the
parties. In case the disputes can not be settled by consultation, it shall be
under the jurisdiction of the people's court in the place where the project is
located; both parties shall have equal litigant rights.


Article 12 Contract Taking Effective and Miscellaneous


12.1 For any failure to perform any term or condition of this Contract due to
the force majeure, both parties shall, in good faith, attempt to settle it
amicably and by mutual agreement.
12.2 The Contract is effective once after both parties stamped and signed and
the down payment is paid by the Contract Issuer. There are totally 5 copies of
the Contract, Contract Issuer retains 3 copies, and Designer retains 2 copies.
12.3 Any correspondence, include faxes, telegram, meeting minutes agreed by both
parties, are components of the Contract, which shall have the same validity with
this contract.
12.4 As for matters not covered in this contract, supplementary agreement may be
concluded by the parties separately and such supplementary agreement shall have
the same legal validity with this contract. In the event of any discrepancy
between this contract and such supplementary agreement, the content of the
latest documents shall prevail.


Name of the Contract Issuer (Stamp): Henan Shuncheng Group Coal Coke Co., Ltd.
Legal representative:  /s/ Wang Xinshun
Authorized proxy:  /s/ Li Dexin


Name of the Designer (Stamp):
Taiyuan Jiatai Coal-chemical Technology
Development & Design Co. Ltd.
Legal representative (signature): [illegible]
 
Authorized proxy (signature):
 



Date: October 28th, 2009
Address: Anyang County

 
 

--------------------------------------------------------------------------------

 